DETAILED ACTION

This action is in response to the claimed listing filed on 11/13/2020.
Examiner’s Statement of Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a system and a method, the claim invention recites, in part, to include at least features,
“…determining a context of one or more interactions based on real-time state; transforming two or more base objects into two or more interpreted objects by interpreting at run-time the two or more base objects based on evaluation of the context, each of the two or more base objects modeled using a same declarative modeling language, the same declarative modeling language enabling transitions between the two or more interpreted objects;
transitioning between at least two of the two or more interpreted objects by chaining the at least two of the two or more interpreted objects based on a post-condition of a particular interpreted object of the at least two of the two or more interpreted objects to create at least a portion of a
non-linear process;”, as recited in claim 21 and similarly in independent claim 32.  
 
Close prior arts of record, Savkin, and combined with Mitrovic for addressing the object interactions and interpretation based on the context. 
Applicant submitted Savkin, and Mitrovic do not disclose "determining a context of one or more interactions based on real-time state,", and Savkin and Mitrovic also fail to teach "transforming two or more base objects into two or more interpreted objects by interpreting at run-time the two or more base objects based on evaluation of the context" (Remarks, p. 8 and p. 10). 
 The claimed invention is the continuation of the filing a US application that is patented. The Electronic terminal disclaimer has filed and approved. 
Accordingly, the features, as recited above, are not found in prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



TTV
February 12, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191